AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
URIEL ULYSES RIVERA (2)
Case Number: 3:10-CR-03310-BTM

Federal Defenders
Defendant’s Attorney

REGISTRATION NO. 21409-298

& Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36}

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1, 3, and 4

CL] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
3 Failure to Test
4 Failure to report as directed

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through § of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until ali fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 24. 2021

Date of Imposition of Sentence

 

UNITED STATES DISTRICT JUDGE
1

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

DEFENDANT: URIEL ULYSES RIVERA (2) Judgment - Page 2 of 5
CASE NUMBER: 3:10-CR-03310-BTM
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Six (6) Months.
Gain ged Nerden oa
on. BARRY TED MOSKOWITZ H
UNITED STATES DISTRICT JUDGE!
[] Sentence imposed pursuant to Title 8 USC Section 1326(b),
Ll The court makes the following recommendations to the Bureau of Prisons:

{1 The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:
O at A.M. on

 

[  asnotified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
C] asnotified by the United States Marshal.
i] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:10-CR-03310-BTM
+

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: URIEL ULYSES RIVERA (2) Judgment - Page 3 of 5
CASE NUMBER: 3:10-CR-033 10-BTM

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
Two (2) years.

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

LThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

LThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
bThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
CThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

L)The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION
3:10-CR-03310-BTM
v

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: URIEL ULYSES RIVERA (2) Judgment - Page 4 of 5
CASE NUMBER: 3:10-CR-03310-BTM

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer

about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to

unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find fuli-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:10-CR-03310-BTM
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: URIEL ULYSES RIVERA (2) Judgment - Page 5 of 5
CASENUMBER: _ 3:10-CR-03310-BTM

if

DAN w

10.

SPECIAL CONDITIONS OF SUPERVISION
Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone,
computer or other electronic communication or data storage devices or media effects, conducted by a
United States Probation Officer or any federal, state, or local law enforcement officer, at any time with
or without a warrant, and with or without reasonable suspicion. Failure to submit to such a search may
be grounds for revocation; you shall warn any other residents that the premises may be subject to
searches pursuant to this condition.
Participate in a program of drug abuse treatment including testing and counseling, with at least 1 to 8 tests per
month and 1 to 8 counseling sessions per month as directed by the probation officer.
Not enter the Republic of Mexico without written permission of the Court or probation officer.
Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
Not possess any narcotic drug or controlled substance without a lawful medical prescription, under Federal Law.
Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous
drugs in any form.
Participate in a program of mental health treatment as directed by the probation officer. The Court authorizes the
release of the pre-sentence report and available psychological evaluations to the mental health provider, as
approved by the probation officer. The defendant shall consent to the release of evaluations and treatment
information to the probation officer and the Court by the mental health provider.
Forthwith Apply for enter and successfully complete a residential drug treatment Program as directed by the
Probation Officer.
Reside in a Residentia! Reentry Center (RRC) as directed by the probation officer for a period of 120 days at the
direction of the Probation Officer. This is a non-punitive placement and shall terminate upon entry into a
Residential drug treatment program.
At the conclusion of the RDAP the defendant shall reside in a Residential Reentry Center (RRC) as directed by

the probation officer for a period of 60 days at the direction of the Probation Cfficer. This is a non-punitive
placement

3:10-CR-03310-BTM
